t c memo united_states tax_court thomas f and kathryn h chambers petitioners v commissioner of internal revenue respondent docket no filed date scott w gross for petitioners ronald s collins jr john a guarnieri and arslan malik for respondent memorandum findings_of_fact and opinion wells judge respondent determined income_tax deficiencies of dollar_figure and dollar_figure and fraud penalties pursuant to section of dollar_figure and dollar_figure for petitioners’ and 1unless otherwise indicated section references are to the continued tax years respectively the issues we must decide are whether respondent bears the burden_of_proof on the additional deficiency respondent has asserted for whether petitioners must include in their gross_income for their and tax years the amounts respondent determined on the basis of the analysis of petitioners’ bank_deposits and whether petitioners are liable for the fraud penalties pursuant to sec_6663 findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time they filed their petition petitioners resided in pennsylvania petitioners are husband and wife hereinafter referred to individually as mr chambers and mrs chambers respectively who filed joint tax returns for their and tax years the years in issue continued internal_revenue_code_of_1986 code as amended and in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure 2the notice_of_deficiency issued to petitioners stated that respondent had determined a deficiency for of dollar_figure but in his answer respondent asserts that that number was incorrect because of a computation error and that the correct amount of petitioners’ deficiency is dollar_figure mr chambers is an ordained minister who during the years in issue was the sole pastor of biblical church ministries sometimes also referred to as biblical church or biblical church and global ministries before he founded biblical church during mr chambers had been the senior pastor of pilgrim bible church since he resigned from his position at pilgrim bible church because he wanted to concentrate more on global evangelism and planned to be out of the country for many weeks during the year however about a dozen of his former congregants at pilgrim bible church asked him to continue leading them in studying the bible on sunday mornings mr chambers agreed to continue leading them in sunday worship with the understanding that he would be ministering abroad a number of weeks during the year and that someone else would lead worship when he was absent during mr chambers organized biblical church as a corporation sole under utah law he designated himself as overseer of biblical church as overseer he had full control_over the corporation sole including the authority to amend its articles of corporation sole and appoint his successor during petitioners transferred the ownership of their home from themselves as individuals to mr chambers as overseer of biblical church a corporation sole since its inception biblical church has held worship services every sunday and bible studies on wednesday nights the sunday services are held at the home of one of the church members and the wednesday night studies meet at petitioners’ home a typical service includes worship music prayer and teaching from the bible the normal attendance at the sunday services ranges from to people many of those individuals attend biblical church exclusively as their regular church in addition to leading worship on sundays and bible studies on wednesdays mr chambers provides pastoral counseling to the members of biblical church mr chambers followed through on his plans to participate in many overseas evangelism trips in addition to his job as a pastor at biblical church he is on the staff of e3 partners an organization that is exempt from tax pursuant to sec_501 mr chambers’ role with e3 partners is church planter and his primary responsibility is to lead short-term mission trips to other countries where he trains local pastors and other volunteers in evangelism during each of the years in issue mr chambers led two trips with e3 partners and participated in a third trip his travels included a trip to peru during date trips to two 3the organization was also known as global partners during some of the years in issue however to avoid confusion we will refer to it only as e3 partners different locations in venezuela from late june to mid-date a trip to india that lasted from date until early date a trip to costa rica during date and a trip to south africa during date his family accompanied him on the mission trips and at least five members of his congregation also participated in at least one trip other congregations sent volunteers on the trips he led and he was responsible for training the members of his team in the united_states before they traveled abroad the team members were responsible for raising their own funds for each trip but e3 partners coordinated fundraising by receiving donations on behalf of individual team members and using those donations to pay trip expenses for those team members portions of the funds raised by all of the team members were directed to the team leaders like mr chambers who were responsible for handling all of the day-to-day expenses the team would encounter on the trip before each trip e3 partners deposited funds into a bank account provided by the team leader who then withdrew the cash needed for the trip all expenses_incurred during the trip had to be documented by receipts and the team leader was responsible for returning any unused funds to e3 partners at the end of the trip during the years in issue mr chambers received into his personal bank account numerous deposits to cover trip expenses from e3 partners and the parties agree that such funds were properly excluded from petitioners’ income in addition to the funds deposited into petitioners’ personal checking account by e3 partners on behalf of other team members petitioners also conducted their own separate fundraising for their missions trips mr chambers solicited donations by personally contacting people through letters or phone calls some of the individuals he contacted made donations by writing checks to e3 partners but others gave by writing checks to biblical church which mr chambers would deposit in one of biblical church’s bank accounts during both and petitioners maintained a personal checking account at m t bank m t account petitioners also maintained checking accounts for biblical church at national penn bank national penn account and the bank of lancaster county lancaster account collectively the biblical church bank accounts or the church bank accounts petitioners were the only authorized signatories for the biblical church bank accounts the name listed on the church bank accounts was biblical church and global ministries but petitioners usually deposited checks made payable to biblical church into the national penn account and checks made payable to global ministries into the lancaster account biblical church had two bank accounts because mr chambers was trying to separate funds for the church itself from funds that were intended to support its overseas mission trips he had originally planned to save some of the church funds to purchase a building but because he was very passionate about the mission work he put most of the money toward missions petitioners opened the lancaster account before they had obtained an employment identification_number ein from the internal_revenue_service irs they told the bank representative that they had applied for an ein but had not yet received it the bank representative nonetheless allowed them to open a bank account and she typed all of the information required on the new deposit account coversheet but left blank the space for the ein she then printed out the new deposit account coversheet had petitioners sign it and instructed them to inform the bank as soon as they received the ein from the irs the bank representative’s actions in setting up the account printing out the new account coversheet and leaving blank the space for the ein were consistent with protocol established by the bank of lancaster county at that time at some point a nine-digit number was handwritten in the space for the tax identification_number on the new account coversheet the nine-digit number written on the new account coversheet and subsequently associated with the lancaster account is the social_security_number of a minor child unrelated to petitioners not the ein assigned to biblical church the minor child who was assigned the social_security_number was not an account_holder at the bank of lancaster county when petitioners created the lancaster account several months after they opened the lancaster account petitioners also opened the national penn account petitioners supplied national penn bank with biblical church’s ein which they had obtained from the irs by the time they opened the national penn account when petitioners discovered that the ein associated with the lancaster account was incorrect at some point during they closed that account and opened a new account at northwest savings bank northwest account using a new ein biblical church also maintained an investment account at lpl financial during the years in issue during the years in issue petitioners performed part-time janitorial work for superior walls of america ltd superior walls petitioners were paid dollar_figure per hour for performing cleaning services about hours each week mr chambers intended the compensation from superior walls as a fundraiser for his mission trips and for biblical church he spoke with the financial controller at superior walls and explained his desire to perform janitorial services as a fundraiser for biblical church pursuant to an agreement with superior walls instead of 4respondent has not contended that deposits into the northwest account or into the investment account at lpl financial should be included in petitioners’ income paying petitioners themselves for the work superior walls paid biblical church directly mr chambers executed a form_w-9 request for taxpayer_identification_number and certification on behalf of biblical church which he submitted to superior walls claiming to be exempt from federal tax withholding petitioners later learned that the law required them to report the compensation from superior walls as taxable_income and they began to report the compensation as income during petitioners reported their income from superior walls during on a schedule c attached to their form_1040 u s individual_income_tax_return during the years in issue the deposits into the biblical church bank accounts primarily consisted of numerous small checks written by individuals members and regular attendees of biblical church wrote checks that accounted for the largest number of deposits many of those individuals contributed a regular tithe or offering other checks were written by individuals who made only a few donations during the years in issue some checks were written by other churches in total about individuals and three churches wrote at least one check to biblical church during the years in issue 5petitioners concede that compensation of dollar_figure that they received from superior walls during should have been reported on their return for that year during the years in issue petitioners wrote checks or otherwise used the funds in the church bank accounts as follows date check no payee amount lancaster account debit card debit card debit card debit card dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure lpl financial_account unknown lpl financial_account apple computer unknown lpl financial_account cmts association for biblical research dollar_figure unknown dollar_figure unknown dollar_figure kathryn chambers dollar_figure unknown dollar_figure unknown dollar_figure unknown dollar_figure thomas chambers dollar_figure best buy dollar_figure cash dollar_figure cash dollar_figure cash dollar_figure cash dollar_figure cash dollar_figure wawa dollar_figure chr christian bk dell catalog sales dollar_figure trinity evangelical divinity dollar_figure school unknown unknown secretary of state byers garage webster chamberlain bean dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure national penn account date check no payee none none none thomas f chambers tom chambers thomas chambers amount dollar_figure big_number big_number none none none none none none none none none none none thomas chambers thomas chambers tom chambers thomas chambers thomas chambers casa thomas chambers thomas chambers kathryn anne chambers thomas f chambers tom chambers big_number big_number big_number big_number big_number big_number big_number big_number big_number the irs reconstructed petitioners’ income for the years in issue by examining the deposits to the m t account the lancaster account and the national penn account the irs did not include deposits into the northwest account when it reconstructed petitioners’ income however the parties have included bank statements and canceled checks from the northwest account among the stipulated exhibits before the court those records show that petitioners used the debit card from the northwest account to pay for numerous purchases at wal-mart k-mart staples dollar general and a variety of other retailers as well as many purchases at gas stations and restaurants petitioners wrote checks on the northwest account to pay for many household expenses including their gas bills cable bills and sewer bills they also wrote checks to a tile company a chimney sweep a mattress store a dentist a newspaper a mechanic and a cement company on date respondent mailed to petitioners a notice_of_deficiency determining deficiencies in income_tax of dollar_figure and dollar_figure and penalties pursuant to sec_6663 of dollar_figure and dollar_figure for their and tax years respectively petitioners timely filed their petition with this court as noted above in his answer respondent asserts that there was a computation error in the notice_of_deficiency and that the correct deficiency and penalty under sec_6663 for are dollar_figure and dollar_figure respectively opinion i whether respondent bears the burden_of_proof on the additional deficiency generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 however the commissioner generally bears the burden_of_proof with respect to any increases in deficiency rule a the parties agree that petitioners bear the burden_of_proof on the amounts determined on the first page of the notice_of_deficiency however petitioners contend that respondent has the burden_of_proof on the additional_amount of deficiency for asserted in the answer respondent contends that the additional deficiency should not be considered an increase in deficiency because the increase was due to a computation error we agree with respondent there is no increase in deficiency where the increase results from a computation error 94_tc_582 in the instant case the increase in deficiency resulted from the irs’ omission of the deposits into the lancaster account when the irs calculated the total deposits during the irs attached a form 886a explanation of items to the notice_of_deficiency in a table in that form 886a labeled tax_year the irs included the deposits into the lancaster account however in a column of that table the irs erroneously labeled those deposits deposits the irs used another table to calculate the total deposits for however the irs did not include the deposits into the lancaster account when it actually summed the deposits for either or it is clear from the form 886a that the irs intended to include the deposits into the lancaster account as part of petitioners’ income for that year indeed it is obvious that the table in the form 886a contains a computation error because the separate amounts in the table sum to more than the purported total for that year this computation error is similar to that in estate of bowers where we held that because the increase in deficiency resulted solely from a computation error it was unrelated to the burden_of_proof and the correct deficiency would be determined by computation in accordance with estate of bowers we hold that petitioners bear the burden_of_proof on the additional deficiency asserted in the answer ii petitioners’ tax_liability a whether petitioners must include biblical church deposits in their income respondent contends that biblical church is not a church respondent also contends that even if biblical church is a church money deposited into the church bank accounts was still income to petitioners because they exercised complete control_over the bank accounts and used money from those accounts to pay personal expenses the term church is not defined in the code or the regulations we have held that whether an entity is a church is a fact-specific inquiry that considers primarily the entity’s religious purposes and the means by which those purposes are accomplished 88_tc_1341 the irs uses the following criteria the criteria to determine whether an entity is a church a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination an organization of ordained ministers ordained ministers selected after completing prescribed studies a literature of its own established places of worship regular congregations regular religious services sunday schools_for religious instruction of the young and schools_for the preparation of its ministers id pincite quoting internal_revenue_manual exempt_organizations examination guidelines handbook date although we have declined to adopt the criteria we have stated that they are helpful in deciding the factual question of whether an entity is a church id we recognize that few traditional churches could satisfy all of the criteria see id as a minimum threshold we have held that ‘a church includes a body of believers or communicants that assembles regularly in order to worship ’ id pincite quoting am guidance found inc v united_states 490_fsupp_304 d d c biblical church satisfies many of the criteria mr chambers is an ordained minister the church has a distinct legal existence as a corporation sole the church has been meeting regularly on sundays since its worship services include a core group of to attendees who exclusively attend biblical church its worship services are consistently held at the same place and mr chambers teaches recognized christian doctrine on the basis of the foregoing we conclude that biblical church is a church we next consider respondent’s contention that even if biblical church is a church money deposited into its accounts was still income to petitioners because they exercised full control_over it and used it to pay personal expenses when a taxpayer fails to keep adequate books_and_records the commissioner is authorized to determine the existence and amount of the taxpayer’s income by any method that clearly reflects income see sec_446 92_tc_661 the commissioner may use indirect methods and he is given latitude in determining which method of reconstruction to apply petzoldt v commissioner supra pincite the commissioner’s reconstruction of a taxpayer’s income need only be reasonable in the light of all surrounding facts and circumstances 40_tc_30 see also 54_tc_1530 one of the indirect methods of reconstructing income is the bank_deposit_method the use of the bank_deposit_method for computing income has long been sanctioned by the courts 64_tc_651 affd 566_f2d_2 6th cir bank_deposits constitute prima facie evidence of income 87_tc_74 see also 102_tc_632 when a taxpayer keeps inadequate or incomplete books_or_records and has large_bank deposits the commissioner is not acting arbitrarily or capriciously by resorting to the bank_deposit_method see 96_tc_858 affd 959_f2d_16 2d cir the bank_deposit_method of reconstruction assumes that all of the deposits into a taxpayer’s account are taxable_income unless the taxpayer can show that the deposits are not taxable id pincite the commissioner need not show a likely source of the income when using the bank_deposit_method but the commissioner must take into account any nontaxable items or deductible expenses of which the commissioner has knowledge see 335_f2d_671 5th cir see also dileo v commissioner supra pincite the burden_of_proof is on the taxpayer to show that the deposits are not taxable_income rule a 96_tc_172 affd in part revd in part and remanded on other grounds 981_f2d_350 8th cir 31_tc_690 affd 295_f2d_336 5th cir generally where a taxpayer has dominion and control_over diverted funds they are includable in the taxpayer’s gross_income under sec_61 330_f2d_30 3d cir 226_f2d_331 6th cir we generally have held that when the commissioner uses the bank_deposit_method to reconstruct a taxpayer’s income the taxpayer’s gross_income includes deposits into all accounts over which the taxpayer has dominion and control not just deposits into the taxpayer’s personal bank accounts see price v commissioner tcmemo_2004_103 cohen v commissioner tcmemo_2003_42 woodall v commissioner tcmemo_2002_318 woods v commissioner tcmemo_1989_611 affd without published opinion 929_f2d_702 6th cir a taxpayer has dominion and control_over an account when the taxpayer has the freedom to use its funds at will see 343_us_130 we have held that deposits made to a lawyer’s cash management accounts were income to the taxpayer where she was the only signatory on the account used it to pay personal expenses and did not disclose its existence to her law firm’s accountant see price v commissioner supra additionally we have held that deposits made into the account of a taxpayer’s s_corporation of which he was the sole shareholder were includable in his gross_income see cohen v commissioner supra furthermore we have held that deposits into the accounts of a purported trust for an investment project were income to a taxpayer where he had the power to make withdrawals his social_security_number was the only one on the accounts he was one of two signatories his business address was on the accounts and he made transfers into and out of the accounts see woodall v commissioner supra finally we have held that deposits made into the account of a purported church were includable in the taxpayers’ gross_income where the taxpayers were the owners of the bank accounts exercised complete control_over the funds in the accounts and used those funds for personal expenditures see woods v commissioner supra in woods we held that it was unnecessary to disregard the separate existence of the purported church in order to reach our conclusion that funds deposited in the church’s accounts were income to the taxpayers we stated it is not necessary to disregard the separate existence of the church or to challenge the tax status of the church as an entity in order to sustain respondent’s determinations in this case whether they were entitled to the funds or embezzled the funds from the church petitioners exercised complete dominion and control_over deposits into the various bank accounts that were the basis of respondent’s determination id respondent contends that we should apply the same reasoning to hold that all of the funds deposited into biblical church’s bank accounts during the years in issue are includable in petitioners’ gross_income it is undisputed that petitioners were the only signatories on the biblical church bank accounts and that the address listed on those accounts was that of petitioners mr chambers testified that he used the money in the church bank accounts for mission trips mission expenses other ministry expenses and church expenses petitioners contend that the large number of checks written to themselves or to cash totaling more than dollar_figure were all for use on their mission trips and they contend that the dates of those withdrawals line up with the dates of their mission trips yet many of the withdrawal dates bear little relationship to the dates of their mission trips for instance mr chambers wrote checks to himself for dollar_figure on date dollar_figure on date and dollar_figure on date yet petitioners did not leave on their trip to india until date petitioners have supplied no receipts records or other evidence to substantiate their testimony regarding the use of the cash they withdrew from the biblical church bank accounts petitioners contend that their failure to supply records from biblical church to substantiate their testimony regarding the use of church funds should be excused because pursuant to sec_7611 the irs cannot compel them to produce church_records sec_7611 sets forth certain procedures with which the irs must comply before it can obtain records of a church in connection with an examination of that church’s tax_liability however sec_7611 provides that those procedural requirements do not apply to any inquiry or examination relating to the tax_liability of any person other than a church courts generally have held that where the irs is examining the tax_liability of an individual such as a pastor rather than the church itself sec_7611 does not apply see st german of alaska e orthodox catholic church v united 840_f2d_1087 n 2d cir 801_f2d_1162 9th cir we agree accordingly petitioners’ failure to produce church_records that would substantiate their testimony about how they used the cash withdrawn from the biblical church bank accounts is not excused by sec_7611 the record suggests that petitioners sometimes used biblical church funds to pay personal expenses although respondent has not contended that deposits into the northwest account are includable in petitioners’ income the parties nonetheless have included bank statements and canceled checks from that account in the evidence before the court respondent contends that the statements and canceled checks from the northwest account show that petitioners used biblical church funds to pay personal expenses indeed those records show that petitioners used the debit card from the northwest account to pay for numerous purchases at retail stores gas stations and restaurants petitioners wrote checks on the northwest account to pay for many household expenses very few of the purchases from the northwest account bear any obvious relation to biblical church and petitioners did not offer any testimony or other evidence to explain how those purchases were used by the church petitioners contend that even if some of the expenses paid from the northwest account were personal those amounts are not includable in petitioners’ income because they were for the purpose of providing a home for mr chambers a minister_of_the_gospel and therefore are exempt from taxation under sec_107 however in order for a minister’s housing allowance to be exempt from taxation under sec_107 it must be designated as a housing allowance by an official action of the church in accordance with sec_1_107-1 income_tax regs which provides the term rental allowance means an amount_paid to a minister to rent or otherwise provide a home if such amount is designated as rental allowance pursuant to official action taken in advance of such payment by the employing church or other qualified_organization the designation of an amount as rental allowance may be evidenced in an employment contract in minutes of or in a resolution by a church or other qualified_organization or in its budget or in any other appropriate instrument evidencing such official action the designation referred to in this paragraph is a sufficient designation if it permits a payment or a part thereof to be identified as a payment of rental allowance as distinguished from salary or other remuneration on the basis of the record it appears that mr chambers received no official salary from biblical church and nothing in the record suggests that biblical church took any official action to designate a housing allowance for mr chambers accordingly petitioners’ argument that their personal housing_expenses are exempt from taxation fails see 41_tc_605 petitioners testified that they used the cash they withdrew from the biblical church accounts for their overseas mission trips and we believe they may have used some of the cash for those trips however the evidence also shows that petitioners sometimes used funds from the church bank accounts to pay their personal expenses suggesting the likelihood that they also used some of the cash they withdrew from the church bank accounts for trips to pay their personal expenses petitioners produced no receipts or other documentation to show how the cash was used or how much money they spent on overseas mission trips because the burden_of_proof is on petitioners to produce such records and because petitioners have failed to produce any documentation we conclude that petitioners have failed to meet their burden petitioners had unfettered access to the funds in the church accounts and there is no evidence that the biblical church congregation had any say over how those funds were used indeed the only member of the biblical church congregation who testified at trial had no knowledge of the church’s finances suggesting that petitioners did not share any information about church finances with the congregation the facts show that petitioners fully controlled the church accounts used money in those accounts at will including to pay personal expenses and were not accountable to anyone in their congregation for their use of the church funds accordingly we conclude that petitioners exercised dominion and control_over the church bank accounts consequently all deposits into those accounts except those from nontaxable sources are properly includable in petitioners’ gross_income see price v commissioner tcmemo_2004_103 cohen v commissioner tcmemo_2003_42 woodall v commissioner tcmemo_2002_318 woods v commissioner tcmemo_1989_611 b reconstructing petitioners’ income using bank_deposits when using the bank_deposit_method the irs may assume that all money deposited into the taxpayer’s account during a given period constitutes taxable_income but it is required to take into account any nontaxable source or deductible expense of which it has knowledge dileo v commissioner t c pincite in the instant case respondent’s bank deposit analysis appears to us to be overzealous requiring that we review respondent’s determinations of what items are obviously from nontaxable sources or constitute deductible expenses petitioners’ tax_year respondent refused to concede that petitioners’ federal tax refunds for should not be included in petitioners’ income for in his reply brief respondent contends the following the deposited checks in include federal_income_tax refund checks in light of the circumstances and facts of this case respondent is unwilling to concede that those refunds were correctly and properly made to petitioners therefore respondent does not concede that those refunds are non-taxable in it appears that respondent is contending that petitioners are liable for deficiencies in income taxes from prior years and is attempting to recover some of those deficiencies by including petitioners’ tax refunds from in their income for respondent cites no authority that would permit such a determination and we find none accordingly we conclude that petitioners’ federal tax refunds should not be included in their income for in addition to petitioners’ federal tax refunds from and in addition to those items already conceded by respondent totaling dollar_figure we also conclude that the following deposits into petitioners’ personal bank account the m t account during obviously were nontaxable date payor payee memo line category1 amount nontaxable elizabeth r kathryn chambers art supplies b chamber sec_5 illegible jeremy chambers prom gel erie insurance kathryn chambers c2 b elizabeth r justin chambers group thomas chambers elizabeth r kathryn chambers chambers chambers cheryl d chambers christy chambers elizabeth r thomas f chambers elizabeth r jeremiah chambers chambers chambers a a a a a b-day dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure l jane johnson tom chambers lisa b corby christy chambers mission trip a joseph b a dollar_figure dollar_figure dollar_figure kirkland iii dollar_figure jeremy chambers happy 50th a3 india total 1the letters correspond to the following nontaxable categories a gifts b reimbursements and c refunds 2although the purpose of the check from erie insurance group is not obvious to us respondent conceded that a similar check paid to petitioners during was nontaxable 3although we view purported gifts within the employment context including gifts from church members to pastors with some skepticism see eg banks v commissioner tcmemo_1991_641 the small size and isolated nature of such a check from a single church member on the occasion of mr chambers’ birthday lead us to conclude that the transfer proceeded from a detached and disinterested generosity and is therefore a gift petitioners contend that a number of other deposits should also be considered nontaxable disputed deposits many of which petitioners contend are gifts however we conclude that the disputed deposits are properly included in petitioners’ income although petitioners contend that the disputed deposits are nontaxable petitioners have offered no testimony or other evidence to show that the disputed deposits are indeed nontaxable it is not clear from looking at the list of disputed deposits that they are as petitioners claim them to be because petitioners have the burden of proving that such deposits are nontaxable but have not done so we conclude that the disputed deposits are taxable the parties agree that some of the payments into the m t account from e3 partners also known as global partners or global missions are nontaxable reimbursements in the stipulations of fact the parties agreed that those reimbursements totaled dollar_figure for however petitioners now contend that the reimbursements total more we are unable to determine how the parties arrived at the sum of dollar_figure and believe it to be an error we may disregard a stipulation where it is clearly contrary to the evidence in the record and we do so here see 93_tc_181 petitioners received two types of distributions from e3 partners during the years in issue mr chambers received what appears to be a regular salary from e3 partners which came in the form of regular checks of dollar_figure during those checks were labeled as paid from the e3 partners’ payroll account mr chambers received other checks from e3 partners which were payable in a variety of denominations halfway through e3 partners switched to direct deposit for the nonpayroll checks during the sum of those deposits equals exactly the amount that the parties have agreed constitutes nontaxable reimbursements we therefore assume that those deposits are the nontaxable reimbursements to which the stipulation refers the sum of those deposits during is dollar_figure but that amount does not include checks that also appear to be reimbursements but that were received by mr chambers before e3 partners began depositing them directly into his account including those checks increases the total for nontaxable reimbursements to dollar_figure unless the parties agree to some other amount during their rule_155_computations that we order below we hold that dollar_figure is the amount that should be excluded from petitioners’ income as nontaxable reimbursements from e3 partners during we also conclude that respondent made several errors in his calculation of the sum of deposits into the m t account during he made errors in petitioners’ favor when he neglected to include dollar_figure in cash back that petitioners received as part of two deposits he also made an error in respondent’s favor when he neglected to subtract a dollar_figure deposit adjustment made by the bank after petitioners incorrectly recorded a dollar_figure deposit as a dollar_figure deposit accordingly we have adjusted the sum of deposits listed below to reflect those corrections we conclude that petitioners should include in their gross_income for the deposits to the m t account as follows total deposits less federal tax_refund less nontaxable items conceded by respondent less nontaxable items found by the court less nontaxable reimbursements from e3 partners dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amount to be included in gross_income dollar_figure we now consider the amount from deposits into the biblical church bank accounts that should be included in petitioners’ gross_income for petitioners contend that certain amounts deposited into the biblical church bank accounts during the years in issue are not includable in petitioners’ income because they represent proceeds from sales of gold coins that petitioners donated to biblical church mrs chambers testified that she inherited cash from her parents used that cash to purchase gold coins and later donated those gold coins to biblical church she testified that petitioners then sold those gold coins on behalf of biblical church over the course of several years to a man named james schlosser petitioners testified that james schlosser paid for those coins with checks written on the account of surgical resources business_trust by the trustee leroy e glick during the years in issue petitioners deposited those checks totaling dollar_figure into the biblical church bank accounts petitioners offered no other evidence to substantiate their testimony about the sale of the gold coins the checks from surgical resources business_trust neither corroborate nor contradict petitioners’ testimony many of the checks have no notation in the memo line but a few contain enigmatic notes such as resources - ie see attached private confidential lawful agreement or lawful resources per agreement respondent contends that petitioners’ testimony regarding the sale of the gold coins was contradictory respondent’s contention is based on the premise that mr chambers stated that mrs chambers inherited the gold coins directly from her parents which would contradict mrs chambers’ testimony that petitioners used cash they inherited from mrs chambers’ parents to purchase the coins however mr chambers never clearly explained where the gold coins originated in addition he separately testified that petitioners had received cash from the inheritance although petitioners’ testimony regarding the gold coins was somewhat difficult to follow we do not find it contradictory nonetheless because petitioners have the burden of proving that the dollar_figure should not be included in their income and because petitioners failed to provide any evidence to corroborate their testimony we conclude that petitioners have failed to carry their burden_of_proof that the income from the surgical resources business_trust checks should be excluded from petitioners’ gross_income in reviewing respondent’s bank deposit analysis of the biblical church bank accounts we found that respondent made two minor transcription errors when he calculated the sum of deposits into the national penn account during which we have corrected in the totals we set forth below we found that respondent’s calculations of total deposits into the lancaster account were accurate with minor differences due to rounding accordingly we conclude that petitioners’ gross_income for is as follows dollar_figure taxable deposits into m t account taxable deposits into lancaster account dollar_figure taxable deposits into national penn account dollar_figure total dollar_figure the sum of taxable deposits into the three accounts includes the income from superior walls which the parties have agreed was taxable the sum of dollar_figure must be reduced by the income petitioners already reported on their return for insofar as any of that income was deposited into any of the three bank accounts petitioners’ tax_year we now proceed to consider respondent’s analysis of petitioners’ bank_deposits during in addition to those items already conceded by respondent in his reply brief totaling dollar_figure we conclude that the following deposits into the m t account during were nontaxable date payor payee memo line category1 amount nontaxable jeremy chambers congratulations a dollar_figure l jane johnson jeremy chambers congratulations a dollar_figure dollar_figure elizabeth r jeremy chambers a yvonne s miller chamber sec_5 timothy p chambers jeremy chambers graduation a jeremy chambers graduation gift a dollar_figure gail j reitzel jeremy chamber sec_5 lancaster bible jeremiah thomas college chamber sec_5 elizabeth r christen chamber sec_5 elizabeth r kathryn chambers chambers chamber sec_5 donna j gregory elizabeth r christen chambers elizabeth r kathryn chambers pennsylvania kathy chambers chambers chambers turnpike commission chambers gift a c drawing of a a birthday cake a a a c paul n thomas f chambers birthday a elizabeth r thomas f chambers drawing of a a birthday cake christy chambers amazon bk refund c dollar_figure chambers temitope o jegede total dollar_figure 1the letters correspond to the following nontaxable categories a gifts b reimbursements and c refunds dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners contend that a number of other deposits also are nontaxable many of which petitioners contend are gifts as we explained above those deposits are properly included in petitioners’ income because petitioners have the burden of proving that they are nontaxable but did not do so the parties agree that dollar_figure in deposits from e3 partners during should not be included in petitioners’ income because those deposits represent nontaxable reimbursements we conclude that respondent made an error in calculating the total deposits into the m t account during because he double-counted one deposit accordingly we have adjusted the sum of deposits to reflect that correction we conclude that petitioners should include in their gross_income for the deposits from the m t account as follows total deposits less nontaxable items conceded by respondent less nontaxable items found by the court less nontaxable reimbursements from e3 partners dollar_figure amount to be included in gross_income dollar_figure dollar_figure dollar_figure dollar_figure for the reasons explained above we conclude that petitioners also must include the deposits into the biblical church bank accounts in their income for upon review of respondent’s bank deposit analysis of the biblical church bank accounts for we conclude that respondent neglected to include one dollar_figure deposit from the national penn account that we have included in the total we set forth below we conclude that respondent’s reconstruction of deposits into the lancaster account was accurate accordingly we conclude that petitioners’ gross_income for is as follows dollar_figure taxable deposits into m t account taxable deposits into lancaster account dollar_figure taxable deposits into national penn account dollar_figure dollar_figure total the sum of taxable deposits into the three accounts includes the income from superior walls that the parties have agreed was taxable the sum of dollar_figure also must be reduced by the income petitioners already reported on their return for including the income from superior walls reported on their schedule c insofar as any of that income was deposited into any of the three bank accounts in summary we conclude that petitioners must include the following amounts from the bank deposit analysis in their income for the years in issue year amount includable in income dollar_figure dollar_figure iii whether any portion of the underpayment was due to fraud sec_6663 imposes a penalty equal to percent of the portion of the underpayment which is attributable to fraud taxpayers commit fraud when they evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 see also 116_tc_79 the commissioner bears the burden of proving fraud and must establish it by clear_and_convincing evidence see sec_7454 rule b to satisfy his burden_of_proof the commissioner must show that an underpayment in tax exists and the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes neely v commissioner supra pincite if the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud see sec_6663 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 98_tc_511 fraud will never be presumed id 55_tc_85 however fraud may be proved by circumstantial evidence and inferences drawn from the facts because direct proof of a taxpayer’s intent is rarely available 317_us_492 99_tc_202 circumstantial evidence that may give rise to a finding of fraudulent intent includes understatement of income inadequate records failure_to_file tax returns concealment of assets failure to cooperate with tax authorities filing false documents failure to make estimated_tax payments engaging in illegal activity attempting to conceal illegal activity dealing in cash implausible or inconsistent explanations of behavior an intent to mislead which may be inferred from a pattern of conduct and lack of credibility of the taxpayer’s testimony spies v united_states supra pincite respondent contends that there is sufficient circumstantial evidence in the record to conclude that petitioners fraudulently intended to evade taxes for and respondent argues that petitioners’ lack of records is circumstantial evidence of fraud petitioners failed to produce any biblical church_records to substantiate their testimony that they used cash withdrawn from the church bank accounts to fund their mission trips petitioners contend that pursuant to sec_7611 they were not required to produce church_records as we explained above petitioners’ contention is mistaken however petitioners’ mistaken contention indicates little about whether petitioners had fraudulent intent moreover the record does not establish that petitioners failed to keep records it merely shows that they failed to give those records to respondent indeed petitioners testified that they did keep records and attempted to introduce such records for the first time at trial we sustained respondent’s objection to the admission of such records on the basis that petitioners had failed to produce such records in response to our pretrial order while petitioners’ course of action could be taken as a lack of cooperation with respondent it appears that some of that lack of cooperation was based upon petitioners’ mistaken understanding of sec_7611 respondent contends that the organization of biblical church as a corporation sole under utah law shows that petitioners fraudulently intended to avoid paying taxes the commissioner has defined a corporation sole as a corporate form authorized under certain state laws to enable bona_fide religious leaders to hold property and conduct business for the benefit of the religious entity revrul_2004_27 2004_1_cb_625 the corporation sole originated in the common_law of england where it was used to ensure that property dedicated to the church would remain so rather than passing to the heirs of the bishop or other church leader see terrett v taylor 13_us_43 cnty of san luis obispo v ashurst cal rptr ct app the corporation sole operates to ensure that property held in the name of the church’s titular head passes by operation of law to his successors in office see cnty of san luis obispo v ashurst supra pincite although as revrul_2004_27 c b pincite discusses corporations sole have been abused by taxpayers trying to avoid paying taxes they are also a legitimate form of religious_organization recognized in a handful of states until date utah was one of the states that allowed churches to organize as corporations sole under its laws because we have concluded that biblical church was a legitimate church we reject respondent’s contention that petitioners’ choice to organize it as a corporation sole suggests that petitioners fraudulently intended to evade taxes respondent draws our attention to petitioners’ failure to have biblical church recognized as a tax-exempt_entity under sec_501 however the code does not require churches to apply for tax-exempt status it grants that status automatically see sec_508 6states that have corporation sole statutes include alabama ala code sec 10a-20-dollar_figure to dollar_figure lexisnexis alaska alaska stat sec to arizona ariz rev stat ann sec to -11908 california cal corp code secs to west colorado colo rev stat secs to -106 hawaii haw rev stat secs to -9 montana mont code ann sec to -210 nevada nev rev stat ann sec_84 to - lexisnexi sec_2010 oregon or rev stat sec_65 washington wash rev code ann sec_24 to west and wyoming wyo stat sec to -117 in addition arkansas and florida have recognized the common_law corporation sole see eg city of little rock v linn s w 2d ark reid v barry so fla 7utah code ann sec lexisnexis provides notwithstanding any other provision of this chapter a corporation sole may not be formed or incorporated under this chapter after date respondent further contends that biblical church’s organizing documents set it up as a tax-hostile entity showing that petitioners had no intention of complying with the tax law respondent points specifically to an article from biblical church’s organizing document that states this corporation sole is a full-time ministry and spiritual order which is mandatorily excepted by an unrestricted right as referenced in united_states law title_26 sec_6033 and iii sec_1341 and sec_508 from any form of taxation and from filing any returns or reports documents however the paragraph respondent cites is largely a recitation of the tax law applicable to all churches sec_6033 provides that all churches have a mandatory exception from filing the information returns that almost all other tax-exempt organizations are required to file annually sec_508 provides that all churches have a mandatory exception from filing for recognition of their tax-exempt status under sec_501 those statutes provide the mandatory exceptions from reporting and exemption from paying tax that biblical church claimed in its articles of corporation sole biblical church’s reference to those mandatory exceptions does not establish that petitioners harbored any intent to evade taxes believed to be owing respondent contends that petitioners’ attempt to assign the income they earned from janitorial work at superior walls to biblical church is evidence of their intent to conceal income petitioners contend that they intended their work for superior walls as a fundraiser for biblical church the circumstances surrounding petitioners’ conduct with superior walls are certainly suspect however the fact that petitioners later learned that they needed to report the income from superior walls on their income_tax return and that they did report that income during mitigates the suspiciousness of the situation suggesting that petitioners had no intent to evade taxes in any case mere suspicion does not satisfy respondent’s burden_of_proof for fraud which requires clear_and_convincing evidence see 90_tc_1130 finally and most forcefully respondent contends that petitioners’ fraudulent intent to evade taxes is evidenced by the fact that they opened the lancaster account using a false taxpayer_identification_number if the record supported respondent’s version of events it would indeed be a badge of fraudulent intent however petitioners have offered a different story that is consistent with the uncontested facts both parties agree that the coversheet setting up the lancaster account is typed except for the handwritten ein respondent’s witness from the bank8 established that the policies and 8we note that respondent’s witness was not the person who actually opened the lancaster account for petitioners nor did respondent’s witness work for the bank of lancaster county at the time petitioners opened the account rather respondent’s continued procedures in place at that time permitted bank of lancaster county employees to open accounts for customers without an ein as long as those customers agreed to later supply the number the employees were instructed to leave blank the ein field which would later be filled in by hand mr chambers testified that several months after petitioners originally had opened the lancaster account he went back to the bank of lancaster county to give the bank the ein he had received from the irs however when he told the bank representative that he wanted to provide the ein for biblical church she looked up the account and told him that the bank already had an ein in its system mr chambers did not give the bank of lancaster county the ein he had received from the irs or verify that the ein matched the number in the bank’s system the facts surrounding the ein associated with the lancaster account are certainly suspect but respondent has the burden_of_proof to clearly and convincingly prove fraudulent intent and he has not convinced us that his version of events is the one we should believe as stated above we will not sustain a finding of fraud on the basis of circumstances which at the most create only suspicion katz v commissioner supra pincite moreover continued witness was a bank employee familiar with the procedures for opening a new account that were in place at the bank of lancaster county during the period when petitioners opened the lancaster account respondent’s version of events also is somewhat at odds with other uncontested facts for instance petitioners established several other bank accounts for biblical church and all of those accounts have the correct ein additionally during petitioners discovered that the lancaster account had the wrong ein at which time they closed it and opened a new account using a correct ein considering all of the facts and circumstances we conclude that respondent has failed to prove petitioners’ fraudulent intent by clear_and_convincing evidence accordingly we hold that petitioners are not liable for the fraud_penalty pursuant to sec_6663 for either year in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
